Citation Nr: 0939552	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969 and from November 1978 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, determined 
that new and material evidence had been submitted to reopen 
the Veteran's claim of service connection for a bilateral 
knee condition.  The Board notes that during the course of 
the appeal, the Veteran's claims file was temporarily 
brokered to the Columbia, South Carolina, VA Regional Office.  

In August 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the August 2007 hearing 
the Veteran requested a 30-day hold on the case so that 
medical evidence could be submitted.  Additional evidence was 
forwarded to the Board in August 2007, and the Veteran has 
waived initial RO consideration of the new evidence.  
38 C.F.R. § 20.1304(c) (2009).  

In a November 2007 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for bilateral degenerative joint 
disease of the knees, but denied the claim on its merits.  
The Veteran appealed the Board's November 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated September 2008, the Court granted a 
Joint Motion for Remand, vacating part of the Board's 
November 2007 Board decision, which denied entitlement to 
service connection for bilateral degenerative joint disease 
of the knees, and remanded the case for compliance with the 
terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the September 2008 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim of service connection for bilateral 
degenerative joint disease of the knees further development 
is required prior to final appellate review.

The Veteran contends that his bilateral knee disability is 
attributable to his active military service.  During the 
August 2007 hearing, the Veteran testified that his bilateral 
knee disability is related to his numerous parachute jumps, 
which involved several hard landings during his military 
service.  He explained that on one occasion, he was medivaced 
from the field due to injuries relating to his knees, and on 
another occasion, he incurred a bad parachute jump, which 
placed him on limited profile for an extended period.  The 
Veteran asserts that performing over one hundred parachute 
jumps and carrying heavy packages during his military service 
caused his current bilateral knee disability.  

In a November 2007 decision, the Board determined that 
service connection was not warranted for the Veteran's 
bilateral degenerative joint disease of the knees.  In making 
this determination, the Board relied on results from an 
August 2005 VA examination.  The August 2005 VA examiner 
diagnosed the Veteran with degenerative joint disease of the 
knees with residuals.  The VA examiner concluded that because 
the Veteran was noted to only have one episode of knee 
problems during his military service and there were no knee 
complaints mentioned on his separation physical examination 
in 1989, the lack of continuity of symptomatology and lack of 
mention following the one episode of knee problems in 
service, results in a failure to connect the Veteran's 
current problem to service "without resorting to unfound 
speculation."  

In the September 2008 Joint Motion for Remand, the Court 
found that the August 2005 VA medical examiner did not 
adequately consider the Veteran's lay statements of continued 
knee problems since service, prior to rendering his opinion 
regarding continuity of symptomatology.  More importantly, 
the Court determined that the Board relied upon the 
conclusion reached by the August 2005 VA examiner, whom 
failed to provide a nexus opinion.  

In order to address the deficiencies associated with the 
August 2005 VA examiner's opinion, the Board finds that an 
additional VA examination and opinion is necessary.  The 
Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision").  As such, the Veteran 
must be provided a new VA examination to determine whether 
his bilateral degenerative joint disease of the knees is 
etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current bilateral degenerative joint 
disease of the knees.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the knees 
found to be present should be diagnosed.  
The appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
bilateral degenerative joint disease of 
the knees had its origin in service or is 
in any way related to the Veteran's 
active service.  The examiner should also 
specifically comment on the July 2007 
private medical opinion and the August 
2007 VA medical opinion.  All opinions 
expressed must be supported by complete 
rationale.  If the examiner is unable to 
provide the requested opinion(s) without 
resorting to speculation, it should be so 
stated and he or she must discuss why an 
opinion is not possible.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


